DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 10/19/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (11-15, 17, 31-35, 37) are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (hereinafter Guo)(US Publication 2021/0248418 A1)
Re claim 11, Guo discloses a method comprising: receiving images of one or more objects having a plurality of backgrounds. (See figs. 2-3; ¶ 17, 22-23, 33 where it teaches external image database to generate some of the augmented backgrounds; receiving external images 202.)
But the reference of Guo fails to explicitly teach generating a set of inference scores that correspond to one or more predictions of a prediction task performed on the one or more objects using the images; selecting a background based at least on one or more inference scores of the set of inference scores; generating an image based at least on integrating an object with the background based at least on the selecting of the background; and applying the image during training of at least one neural network to perform the prediction task.
However, the reference of Guo does suggest generating a set of inference scores that correspond to one or more predictions of a prediction task performed on the one or more objects using the images (See figs. 2-3; ¶ 23-26, 33 where it teaches the background augmenter can select a top N external images by calculating a correlation score P for each of the external images; the correlation score P may be a weighted sum of the foreground semantic correlation score S, plus the color histogram correlation score C and the background purity score B; a semantic correlation score S to measure the semantic similarity of two images.); selecting a background based at least on one or more inference scores of the set of inference scores (See figs. 2-3; ¶ 23-26, 33 where it teaches the background augmenter can select a top N external images by calculating a correlation score P for each of the external images); generating an image based at least on integrating an object with the background based at least on the selecting of the background (See figs. 2-3; ¶ 17, 28, 34 where it teaches that augmented foreground and augmented background can then be combined to form synthesized images.); and applying the image during training of at least one neural network to perform the prediction task. (See fig. 3; ¶ 10, 16-17, 35 where it teaches the synthesized images can be used in training (which may also comprise updating weights based on a loss function iteratively) to prepare a one-shot instance segmenter.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Guo, in the manner as claimed, for the benefit of improving the ability of the one-shot instance segmenter to detect the foreground in various poses and against various possible backgrounds. (See ¶ 35)

Re claim 12, Guo discloses wherein the one or more of the inference scores comprise a plurality of inference scores for a group of the images that include the background and the selecting is based at least on an analysis of the plurality of inference scores. (See figs. 2-3; ¶ 23-26, 33)

Re claim 13, Guo discloses wherein the inference scores are generated using the at least one neural network in a first epoch of training the at least one neural network and the using of the image is in a second epoch of the training. (See figs. 2-3; ¶ 10, 16-17, 23-26, 33)

Re claim 14, Guo discloses wherein the generating the image includes generating a mask based at least on identifying a region of the object in the image, and applying the mask to the image. (See figs. 2-3; ¶ 20-21)

Re claim 15, Guo discloses wherein the selecting of the background is based at least on determining at least one inference score of the one or more inference scores is below a threshold value. (See figs. 2-3; ¶ 23-26, 33)

Re claim 17, Guo discloses where the background is of a background type and the method further comprises synthetically generating the background based at least on the background type. (See figs. 2-3)

Claim 31 has been analyzed and rejected w/r to claim 11 above.
Claims (32-35) have been analyzed and rejected w/r to claims (12-15) respectively.

Re claim 37, Guo discloses wherein the processor is comprised in at least one of: a control system for an autonomous or semi-autonomous machine; a perception system for an autonomous or semi-autonomous machine; a system for performing simulation operations; a system for performing deep learning operations; a system implemented using an edge device; a system implemented using a robot; a system incorporating one or more Virtual Machines (VMs); a system implemented at least partially in a data center; or a system implemented at least partially using cloud computing resources. (See ¶ 10, 16)

Allowable Subject Matter
Claims (23-30) allowed.
Claims (16, 36) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitation in these claims.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        October 26, 2022